department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely sean m barnett for lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uniform issue list numbers legend state hospital partner pho insurance_company date date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section we have separately considered whether for foundation classification purposes you qualify as a supporting_organization under sec_509 of the code based on the information submitted we have concluded that you do not qualify as a supporting_organization under sec_509 the bases for our conclusions are set forth below facts you were formed on date application_for recog code on date as a non-profit corporation under the laws of state you filed form nition of exemption under sec_501 of the internal revenue according to your articles of incorporation the purpose for which you are organized is the transaction of any and all lawful business for which non-profit corporations may be organized under the laws of state and for which corporations may be engaged including without limitation i establishing or participating in one or more health care delivery networks ii enhancing the delivery of care to the general_public through the exchange of ideas iii developing programs and procedures that enhance patient care iv encouraging efficiency and promoting high ethical standards v educating the general_public about cost effective medical services vi providing a forum for communication about advancements in medicine and the delivery of health care services vii providing an opportunity for the improvement of medical practice management activities is to establish and participate in a health delivery network you do not your primary activity provide medical services directly nor do you conduct activities that hospital conducted prior to your creation or in which it would otherwise engage rather you negotiate and enter into payor agreements with purchasers of physician medical services for subscribers of a benefit plan eg health maintenance organizations preferred provider organizations and arrangements employers insurance carriers third-party employee_benefit_plan administrators self-funded plans and groups and similar organizations and under which you are obligated to provide or arrange for the provision of such physician medical services concurrently you enter into member agreements with physicians who are on the medical staff of hospital and have unrestricted admitting and clinical privileges at hospital or who are hospital-based physicians and who by entering into such agreements become participating physicians your sample approval of membership letter states upon receipt of your signed agreement and assessment fee you will become eligible to participate with the various insurance_company contracts approved by us you will then be provided with reimbursement information and forms necessary to participate for each contract available to our members you charge an annual membership fee of dollar_figure per physician which hospital matches while the participating physician still owns his own medical practice the physician agrees to see managed care patients according to the terms of the applicable payor agreement you use a messenger model whereby you act as a vehicle for communicating fee schedule offers to participating physicians and participating physician’s counteroffers to insurers you state that participating physicians have the freedom to refer patients to any provider of choice without any influence or inducement from you you also state that you encourage participating physicians to provide charitable care but you do not impose charity care requirements on the participating physicians pursuant to your member agreement you are required to use your best efforts to market and negotiate agreements with payers which include provisions for the payers to pay either you or the participating physician for covered services covered services are defined in the member agreement as those which are medically necessary are provided by participating physicians are covered by the applicable benefits plan and which you are required to provide to or arrange for members pursuant to the applicable payer agreement also under the member agreement you are obligated to pay the participating physician upon receiving payment from any payer the physician shall accept payment from either you or the payer as payment in full for covered services provided to subscribers of a benefits plan that is eligible for covered services you and the physician agree that neither members nor any payer shall be liable for any charges in excess of those provided in the payer agreement for covered services you are not liable to compensate the physician in the event of the payer's failure to compensate the physician the physician is entitled to bill and collect from the member or payer as appropriate with regard to risk-based contracts you will establish risk pools and when costs for covered services are less than budgeted amounts a portion of the savings shall be distributed to the participating physician based on a formula developed by your management or authorized third parties approved by your board_of directors and set forth in your policies and procedures also pursuant to the member agreement you may with the express authorization of your board_of directors collect a fee of up to two percent per month of the total paid under all payer agreements to a physician during that month the member agreement states that this fee is in consideration of your obligations under the agreement and to allow you to cover ordinary and necessary expenses you have entered into a managed care network administrative services agreement with insurance_company to be a third party administrator participating physicians have individually opted into this agreement through their own practices and have agreed to accept the payment rates set forth in the agreement for services rendered to insurance company’s beneficiaries also pursuant to this agreement hospital has agreed to render services at a percentage discount off its billed charges the agreement with insurance_company requires that it a pay you an administrative fee for accessing your network of providers and b withhold two percent of each payment due each participating provider and pay this percentage to you monthly you have partnered with partner pho an organization that coordinates physician and hospital participation in managed care contracting and arranging for the provision of quality cost- effective health care services your announcement states that partner pho offers multiple products to help employers control their health plan expenses such as network access medical management pharmacy management and data management in addition to your primary activities described above you also hold meetings monthly to discuss opportunities in which hospital and participating physician practices whether collaboratively or individually can improve the care they render to the community you meet discuss and develop guidelines that may be procedurally implemented in order to improve the quality of care rendered through hospital and physician practices in the community you provide a forum for the discussion and recommended implementation of standards that improve the efficiency of services rendered to the community while pursuing conduct that meets strong ethical ideals you establish patient guidance materials to educate the public concerning healthy lifestyle choices preventive medicine and general guidance on medical conditions you seek to provide a central forum and communication vehicle for the discussion of current quality health care practices and techniques and for recommended implementation of practice management techniques that benefit providers and patients alike governance hospital is your sole member reserving certain powers such as the sole power to approve and amend your articles of incorporation and bylaws and to liquidate or abandon your organization your bylaws provide that your board_of directors will have three different classes class a consists of three primary care physicians preferably from different primary care disciplines class b consists of three specialist physicians one of whom must be a hospital-based physician and no two specialist physicians may be from the same specialty discipline finally class c reserves three positions for hospital one for its ceo and two for other representatives that it appoints limits of two three-year terms are placed on members in classes a and b while no term limits apply to class c members your bylaws also provide for officer positions of chairman vice chairman secretary and treasurer all officers must be board members who are eligible physician providers with current participation agreements unless they are class c members currently your chairman and treasurer are physicians and your secretary is the president and ceo of hospital your executive director and clerk are also hospital's employees you reimburse half of their compensation to hospital financial information your income is derived primarily from membership fees along with a significant amount of gross_receipts from services performed you have not determined a fixed percentage of your net_income or an annual contribution to distribute to hospital you state however that your board_of directors is cognizant of the fact that all excess funds are for the benefit of hospital you state that you do not have sufficient capital or assets to invest and that you do not make grants issue whether you qualify as an organization described in sec_501 of the internal_revenue_code law sec_501 of the code describes a corporation organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations the regulations states that to be described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that no organization will be considered to be organized exclusively for one or more exempt purposes if under its articles of organization its purposes are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non-exempt purpose sec_1_501_c_3_-1 of the regulations provides that an organization may be recognized as exempt under sec_501 of the code if it is operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirements of this subsection an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations includes in the definition of educational activities the instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community revrul_69_545 1969_2_cb_117 recognizing that the promotion of health is considered to be a charitable purpose in the general law of charity citing restatement second trusts sec_368 and sec_372 scott on trusts ed sec_368 and sec_372 holds that a non-profit hospital that benefits a broad cross section of its community by having an open medical staff and board_of trustees broadly representative of the community operating a full-time emergency room open to all regardless of ability to pay and otherwise admitting all patients able to pay may qualify as an organization described in sec_501 of the code revrul_86_98 1986_2_cb_74 holds that an individual practice association ipa that provides health services through written agreements with health maintenance organizations hmos does not qualify for exemption from federal_income_tax as a social_welfare_organization under sec_501 of the code the ipa’s stated purpose is to arrange for the delivery of health services through written agreements negotiated with hmos membership in the ipa is limited to practicing licensed physicians who are members of a specified county medical society the ipa’s members generally maintain a private medical practice in addition to performing services for the ipa the ipa’s members are required to enter into written service contracts under which they provide services to the hmo’s patients in accordance with a negotiated compensation arrangement between the hmo and ipa the ipa’s primary activities are to serve as a bargaining agent for its members in dealing with hmos and to perform the administrative claims services required by the agreements members agree to reimbursement by the ipa according to a fee schedule established by the ipa’s board_of directors the ruling finds that the ipa is akin to a billing and collection service and a collective bargaining representative negotiating on behalf of its member-physicians with hmos in addition the ipa does not provide medical services that would not have been available but for its establishment or that are available at fees below what is customarily and reasonably charged by the members in their private practices the pa is held to operate in a manner similar to a for-profit entity and its primary beneficiaries are its member-physicians rather than the community as a whole in 985_f2d_1210 3rd cir the court held that a pre-paid health care organization that arranges for the provision of health care services only for its members benefits its members and not the community as a whole under the community benefit standard the organization must benefit the community as a whole to be recognized as promoting health in the charitable sense of c analysis as explained in sec_1_501_c_3_-1 of the regulations to qualify for exemption as an organization described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in that section organizational_test an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes see sec_1_501_c_3_-1 of the regulations correspondingly an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes see sec_1_501_c_3_-1 of the regulations in addition no organization will be considered to be organized exclusively for one or more exempt purposes if under its articles of organization its purposes are broader than the purposes specified in sec_501 see sec_1_501_c_3_-1 of the regulations according to your articles of incorporation you are organized for the purpose of transacting any and all lawful business for which non-profit corporations may be organized under the laws of state and for which corporations may be engaged although the articles enumerate several specific purposes those enumerated purposes serve merely as examples of not as limitations to the broad general purpose for which you were organized thus your purposes are not limited to exempt purposes but are broader than the purposes specified in sec_501 of the code for even among the enumerated specific purposes are some that empower you to carry on activities that are broader than those permitted under sec_501 for example establishing or participating in one or more health care delivery networks enhancing the delivery of care to the general_public through the exchange of ideas and encouraging efficiency and promoting high ethical standards are not per se charitable activities accordingly we find that you are not organized exclusively for charitable purposes within the meaning of sec_501 of the code and sec_1_501_c_3_-1 of the regulations operational_test an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code and if not more than an insubstantial part of its activities furthers a non- exempt_purpose see sec_1_501_c_3_-1 of the regulations see also 326_us_279 when construing a similar provision of the social_security act t he presence of a single non-exempt purpose substantial in nature will destroy the exemption exempt purposes include among others charitable and educational_purposes see sec_1_501_c_3_-1 of the regulations the promotion of health has long been recognized as a charitable purpose under common_law see revrul_69_545 however not every activity that generally promotes health furthers charitable purposes under sec_501 of the code a hospital does not primarily further a charitable purpose solely by offering health care services to the public in exchange for a fee see revrul_69_545 supra rather a hospital must be organized and operated primarily for the benefit of the community as evidenced by such factors as a board that is representative of the community operation of an emergency room provision of charity care medical training or medical_research similarly the determination of whether a health_maintenance_organization qualifies for exemption under sec_501 must be based on whether it benefits the community in addition to its members in geisinger health plan f 2d pincite the court noting that the appellee hmo does not provide any health card services itself nor does it ensure that people who are not subscribers have access to health care or information about health care determined that the hmo does not qualify for tax-exempt status under sec_501 since it does no more than arrange for its subscribers to receive health care services from health care providers arranging for the provision of medical services only to those who belong is not necessarily charitable your primary activity is to enter into payor agreements with purchasers of physician medical services on behalf of physicians with whom you have entered into member agreements you use a messenger model whereby you act as a vehicle for communicating fee schedule offers to participating physicians and participating physician’s counteroffers to insurers thus like the hmo described in geisinger health plan you do not provide health care services directly but merely facilitate negotiations between physicians on the medical staff of hospital to provide physician medical services to consumers of those services and as the court held in geisinger health plan we find that your primary activity - arranging for the provision of medical services only to those with whom you stand in a contractual relationship - is not charitable within the meaning of sec_501 of the code in addition we find that you are similar to the individual practice association ipa described in revrul_86_98 except that you have hospital as a corporate member and your physician membership is limited to physicians who are on the medical staff of hospital or who are hospital-based physicians as with the ipa your participating physicians generally maintain their own private medical practices while entering into service agreements with you to provide professional services to payers of health care services in accordance with compensation arrangements negotiated between you and the payers like the ipa you negotiate agreements with payers to pay you or the participating physicians for services and you pay the participating physicians upon receiving payment from any payer in revrul_86_98 we found that the ipa described therein did not provide patients access to medical_care that would not otherwise be provided but instead was akin to a billing and collection service and a collective bargaining representative negotiating on behalf of its member-physicians with hmos consequently we held that the ipa did not qualify for exemption under sec_501 of the code because it did not operate exclusively for the promotion of social welfare but in a manner similar to organizations carried on for profit for the primary benefit of its member physicians rather than the community as a whole similarly we hold that you do not qualify for exemption under sec_501 of the code because you do not operate exclusively in a charitable manner primarily for the benefit of the community but instead through your primary activities of negotiating payor agreements and entering into member agreements serve private interests within the meaning of sec_1 c -1 d ii by operating primarily for the benefit of your participating physicians indeed your managed care network administrative services agreement with insurance_company and your affiliation with partner pho are further evidence that you simply serve the private interests of your participating physicians for although you engage in an insubstantial amount of activities that could possibly be categorized as educational we find that such activities are primarily for the purpose of providing guidance to participating physicians and thus provide an additional private benefit to those physicians conclusion because you do not meet the organizational_test of sec_1_501_c_3_-1 of the regulations or the operational_test of sec_1_501_c_3_-1 and because you are not organized and operated exclusively for a purpose described in section c -1 d i but rather are organized and operated for the benefit of private interests within the meaning of sec_1_501_c_3_-1 you are not exempt as an organization described in sec_501 of the code issue whether you qualify as a supporting_organization described in sec_509 of the code law sec_509 of the code describes as a public charity an organization which a b is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or a is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c - is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_1_509_a_-4 of the regulations provides that in order to qualify as a supporting_organization under sec_509 of the code an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified publicly supported organizations if an organization fails to meet either the organization or the operational_test it cannot qualify as a supporting_organization sec_1_509_a_-4 of the regulations provides that an organization is organized exclusively for one or more purposes specified in sec_509 of the code only if its articles of organization i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities that are not in furtherance of such purposes iii state the specified publicly supported organizations and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations stated in its articles of organization sec_1_509_a_-4 of the regulations provides that in order to meet the requirements of sec_509 an organization must be organized and operated exclusively to support or benefit one or more specified publicly supported organizations with certain exceptions not relevant in this instance the articles of the organization must designate each of the specified organizations by name sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it engages solely in activities which support or benefit the specified publicly supported organizations however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations sec_1_509_a_-4 of the regulations provides that to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships to one or more publicly supported organizations it is not an organization described in sec_509 to meet the requirement of sec_1_509_a_-4 sec_1_509_a_-4 of the regulations provides that one or more of the three different types of relationships set forth in sec_509 must be met thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations sec_1_509_a_-4 of the regulations provides that any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs and demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain significant involvement in the operation of one or more publicly supported organizations sec_1_509_a_-4 of the regulations provides that in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operation of the publicly_supported_organization as described in sec_1_509_a_-4 sec_1_509_a_-4 of the proposed_regulations provides that a supporting_organization is operated in connection with one or more supported organizations only if notification requirement in paragraph i ii the responsiveness test set forth in paragraph i and iii the integral part test set forth in paragraphs i and i it satisfies i the under the notification requirement of sec_1_509_a_-4 of the proposed_regulations a supporting_organization is required to provide to each of its supported organizations for each taxable_year i a written notice addressed to a principle officer of the supported_organization indicating the type and amount of support provided by the supporting_organization to the supported_organization in the past year ii a copy of the supporting organization's most recently filed form_990 or other return required to be filed under sec_6033 and iii a copy of the supporting organization’s governing documents including its charter or trust instrument and bylaws and any amendments to such documents unless such documents have previously been provided and have not subsequently been amended sec_1_509_a_-4 of the proposed_regulations provides that an organization meets the responsiveness test if organization a supporting_organization is responsive to the needs or demands of a supported_organization if it satisfies the requirements of paragraphs i ii and i iii it is responsive to the needs or demands of a publicly supported a supporting_organization satisfies the requirement of sec_1_509_a_-4 of the proposed_regulations if a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly_supported_organization b one or more members of the governing bodies of the publicly_supported_organization are also officers directors or trustees of or hold other important offices in the supporting_organization or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly_supported_organization a supporting_organization satisfies the requirement of sec_1_509_a_-4 of the proposed_regulations if by reason of paragraphs i ii a i ii b or i1 ii c the officers directors or trustees of the supported_organization have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients by such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization sec_1_509_a_-4 of the proposed_regulations provides that a supporting_organization meets the integral part test as a functionally_integrated_type_iii_supporting_organization if it satisfies either paragraph i i a or paragraph i i b of this section a supporting_organization meets the integral part test under paragraph i i a if it engages in activities substantially_all of which directly further the exempt purposes of the supported_organization s to which the supporting_organization is responsive by performing the functions of or carrying out the purposes of such supported_organization s and that but for the involvement of the supporting_organization would normally be engaged in by the supported_organization a supporting_organization meets the integral part test under paragraph i i b if parent of each of its supported organizations it is the sec_1_509_a_-4 of the proposed_regulations provides that a supporting_organization meets the integral part test as a non-functionally integrated type_iii_supporting_organization if it distributes with respect to each taxable_year to or for_the_use_of one or more supported organizations amounts equaling or exceeding the supporting organization’s annual distributable_amount for such year as defined in paragraph i ii b of this section on or before the last day of such taxable_year analysis sec_509 describes as a public charity an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or additionally the organization described in sec_509 is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or you state that you meet the requirements for sec_509 as an organization that is operated in connection with an organization that is described in sec_509 or sec_509 specifically you claim to be operated in connection with hospital to be considered a supporting_organization within the meaning of sec_509 of the code you must meet the organizational_test under sec_1_509_a_-4 of the regulations specify within the meaning of sec_1_509_a_-4 the publicly_supported_organization for whose support or benefit you are exclusively organized and operated meet the operational_test under sec_1_509_a_-4 and the relationship_test under sec_1_509_a_-4 to meet the relationship_test you must stand in one or more of the relationships described in sec_1_509_a_-4 through i with respect to hospital you have failed to establish that you meet the requirements of sec_509 for the following reasons organizational_test to meet the organizational_test under sec_1_509_a_-4 of the regulations your articles of organization must i limit your purposes to those described in sec_509 that is to those purposes that are exclusively for the benefit of that perform the functions of or that carry out the purposes of one or more organizations described in sec_509 or ii not expressly empower you to engage in activities which are not in furtherance of such purposes and ili state the specified publicly supported organizations on whose behalf you are to be operated your articles of incorporation do not limit your purposes to those that benefit perform the functions of or carry out the purposes of hospital rather your articles empower you to transact any and all lawful business for which non-profit corporations may be organized under the laws of state and for which corporations may be engaged furthermore your articles do not specifically state that you are operated on behalf of hospital under sec_1 a - d of the regulations an organization that is operated in connection with one or more specified publicly supported organizations as you claim to be must designate in its articles each of the specified organizations by name although your articles list hospital as your sole member they do not designate hospital as the organization you are organized and operated exclusively to support or benefit therefore you do not meet the organizational_test under sec_1_509_a_-4 operational_test to meet the operational_test of sec_1_509_a_-4 of the regulations you must engage solely in activities that support or benefit specified publicly supported organizations as mentioned above your articles do not designate hospital as the specified publicly_supported_organization on whose behalf you operate but even if they did you do not engage solely in activities that support or benefit hospital of your membership and your plan to assist local employers in controlling their heath plan expenses are not for the benefit of hospital rather your activities are primarily for the support and benefit of your participating physicians in their private medical practices therefore you do not meet the operational_test of sec_1_509_a_-4 for example your contracting with insurance_companies on behalf relationship_test to meet the relationship_test you must stand in one or more of the relationships described in sec_1_509_a_-4 through i of the regulations with respect to hospital you claim to be operated in connection with hospital within the meaning of sec_1_509_a_-4 you would be considered as being operated in connection with hospital only if you met the notification requirement set forth in sec_1_509_a_-4 of the proposed_regulations the responsiveness test set forth in sec_1_509_a_-4 of the proposed_regulations and the integral part test set forth in sec_1_509_a_-4 or of the proposed_regulations to meet the notification requirement of sec_1_509_a_-4 of the proposed_regulations you must provide hospital for each taxable_year i a written notice addressed to the hospital's principal officer indicating the type and amount of support you provided hospital in the past year ii a copy of your most recently filed form_990 and iii a copy of your governing documents you have not demonstrated in either your application or subsequent correspondence that you meet this requirement responsiveness test you would meet the responsive test under sec_1_509_a_-4 of the proposed_regulations if one or more of your officers or directors is elected or appointed by the officers or directors of hospital and as a result the officers directors or trustees of hospital have a significant voice in your investment policies and in directing the use of your income or assets under the provisions of your bylaws your board is divided into three classes each of which has three members one of those classes class c consists of members that represent hospital one member is the individual then serving as hospital’s ceo and the other two members are individuals appointed by hospital unlike members in classes a and b class c members are not subject_to term limits your bylaws provide that for all matters other than approving fee schedules and charges only a simple majority of the total number of board members irrespective of classes will constitute a quorum pursuant to this provision you do not require that members from class c who represent hospital have a significant voice in your investment policies or in directing the use of your income or assets consequently you do not meet the responsiveness test under sec_1_509_a_-4 of the proposed_regulations integral part test to meet the integral part test you must qualify either as a functionally_integrated_type_iii_supporting_organization under sec_1_509_a_-4 of the proposed_regulations or as a ‘non- functionally_integrated_type_iii_supporting_organization under sec_1_509_a_-4 non- functionally integrated type_iii_supporting_organizations are grant making organizations because you do not make grants you would not meet the integral part test under sec_1_509_a_-4 further you would not meet the integral part test as a functionally integrated type ill supporting_organization under sec_1_509_a_-4 unless either i the activities you engage in for or on behalf of hospital are activities to perform the functions of or to carry out the purposes of hospital and that but for your involvement would normally be engaged in by hospital or ii you must be the parent of hospital you are not the parent of hospital neither do you engage in activities to perform the functions of or carry out the purposes of hospital you have stated that you do not carry out hospital’s purposes but rather carry out your own additionally you have stated that hospital did not conduct your activities prior to your creation and that but for your involvement hospital would not normally conduct the activities that you conduct thus you fail to meet the integral part test as a functionally_integrated_type_iii_supporting_organization under sec_1_509_a_-4 because you do not meet either branch of the integral part test we also conclude that you are not operated in connection with hospital within the meaning of sec_1_509_a_-4 of the proposed_regulations and hence do not meet the relationship_test under sec_1_509_a_-4 of the regulations conclusion because you do not meet the organizational_test under sec_1_509_a_-4 of the regulations the operational_test under sec_1_509_a_-4 or the relationship_test under sec_1 a - f we rule that you do not qualify as a supporting_organization described in sec_509 of the code for the reasons set forth above you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs qov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely sean m barnett for lois g lerner director exempt_organizations
